United States Court of Appeals
                     For the First Circuit


No. 19-2169

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        BERNARD LINDSEY,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Steven J. McAuliffe, U.S. District Judge]


                             Before

                   Lynch, Lipez, and Kayatta,
                        Circuit Judges.


     Benjamin Brooks, with whom Good Schneider Cormier & Fried was
on brief, for appellant.
     Seth R. Aframe, Assistant United States Attorney, with whom
Scott W. Murray, United States Attorney, was on brief, for
appellee.


                          June 29, 2021
           LYNCH,     Circuit    Judge.          State     probation     officers

discovered a black case containing a variety of illegal narcotics

during a probation compliance check in defendant Bernard Lindsey's

apartment.     The police department obtained and executed a warrant

to search his apartment, including the two cellphones found near

Lindsey, for evidence of drug dealing.                Based on the evidence

found, Lindsey was charged and convicted of possession with intent

to distribute both cocaine, fentanyl, and methamphetamines.

           In the district court, Lindsey challenged the warrant on

the   ground   that   there    was    no   probable      cause   to    search   his

cellphones.    On appeal he adds an argument that any evidence taken

from the phones must be suppressed because the warrant did not

adequately specify which files on the phones would be searched.

We reject these arguments along with Lindsey's other arguments on

appeal and affirm.

                         I. Factual Background

           In April 2018, Lindsey was living alone in an apartment

in Concord, New Hampshire.             On April 16, his parole officer,

Jonathan Boisselle, went to Lindsey's apartment with his partner,

Benjamin Densmore, and two canine investigators to perform an

unannounced    home   visit.         Boisselle   approached      the    apartment

quietly and at the closed door heard movement inside.                  He knocked

on the door and announced his presence several times.                   Boisselle

heard a phone go off from inside the apartment but still no one


                                      - 2 -
opened the door.   After two to three minutes, Lindsey opened the

door and asked the officers to come in.    Lindsey said he did not

open the door immediately because he had been having trouble with

his landlord due to bed bugs in the apartment.

          Boisselle entered and saw another man, Bryson London,

sitting on a couch near the entrance.     He smelled marijuana and

asked Lindsey if he had any illicit substances in the house.

Lindsey denied having marijuana or any other substances. Boisselle

next saw that London had a marijuana pipe between his legs and

that there was a marijuana grinder on the couch.      While taking

possession of the grinder and pipe, Boisselle noticed a black case

partially obscured by London's arm and other debris.    Boisselle,

believing the case might be a firearms case, immediately opened it

and discovered bags of what appeared to be methamphetamines,

cocaine, heroin, and fentanyl, as well as a scale, plastic bags,

a metal spoon, tin foil and a plastic knife.       The drugs were

packaged in Ziploc bags and sandwich bags.

          After opening the black case Boisselle and Densmore

placed London and Lindsey under arrest.   Boisselle patted Lindsey

down and found a cellphone as well as approximately $3,400 in cash.

Lindsey was employed as a server at the time making about $12 per

hour but said that the money came from his tax return and that he

had the money on his person because he did not believe in banks.

The officers later learned that Lindsey had a bank account.    The


                              - 3 -
officers seized both the phone on Lindsey's person and a second

cellphone of the same make and model from the table near Lindsey.1

               Boisselle      next called the Concord            Police    Department

("CDP") for assistance.              Before the Concord police arrived, New

Hampshire Department of Corrections Investigator Christopher Ward

searched the apartment.              On the dresser in the bedroom he found

latex gloves, breathing masks, and a container of what appeared to

be   Inositol       powder,     an    over-the-counter        substance     which    is

sometimes used to cut drugs.

               Shortly thereafter the CPD obtained a search warrant for

Lindsey's       apartment.           Officer    Brian    Womersley's       supporting

affidavit stated that Lindsey had an "extensive criminal history"

including "sales/possession of controlled drugs," that a witness

had observed what appeared to be multiple drug sales out of a black

Audi registered to Lindsey just five days earlier, and that four

days earlier CPD officers, after responding to a report of possible

drug       activity,   saw    the    black   Audi    parked     in   the   area   where

suspected drug activity had been occurring.                     The affidavit also

stated       that   Officer    Boisselle       had   received    reports    from    the

Plymouth Police Department that Lindsey was selling drugs from his

residence.




       1       The phones were both LG model MP260s.


                                         - 4 -
           The warrant application went on to describe the various

drugs and drug paraphernalia which had already been found in the

apartment and that Lindsey had over $3,000 in cash in his pocket.

It then stated that "[t]here were numerous cellphones within the

apartment,    and    on   Lindsey's     person.    Through    [Womersley's]

training     and    experience   drug    dealers   will    utilize   several

cellphones to conceal their drug business.                They often change

numbers, use 'burner phones' that are prepaid phones that they

just keep changing once the minutes are used." Based on all of

these facts the warrant application stated that "there [was]

probable cause to believe that there [was] evidence of the crime

of Sales of a Controlled Drug/Possession of Controlled Drugs . .

. and that this evidence [was] located [in the places specified in

the warrant]."

           "Attachment A" to the warrant application stated the

search would be for "Illicit Drugs," "Drug Paraphernalia," "Items,

Documents, and Records relating to Drug Trafficking," "Items which

are Drug Profits or Evidence of Drug Trafficking Proceeds or to be

used to obtain Drugs," and "Any and All Electronic Devices" in

order to "obtain[] any and all evidence . . . to corroborate

Lindsey's criminal activity."           Attachment A also explained that

the "Addendum to Attachment A" would specify how the officers would

search any seized electronic devices.         However, someone mistakenly

attached an Addendum which described procedures for searching


                                      - 5 -
electronic devices only for investigations into violations of

several child pornography statutes.

            In executing the warrant, the officers found tin foil,

a box of Ziploc bags, and a box of sandwich bags in the kitchen.

The Ziploc and sandwich bags were of the same two types in which

the drugs in the black case were packaged.

            The government also searched the cellphones found on

Lindsey's person and on the table in his living room.     On one of

these phones the government found "selfie" photos of Lindsey, a

text message addressing Lindsey by his middle name, and a number

of text messages from the preceding months suggesting that Lindsey

had been engaged in drug dealing.2

            The police also found a series of text messages between

Lindsey and "Brysin" -- a misspelling of London's first name --

from the week preceding Lindsey's arrest.        On April 9, 2018,

Lindsey received a text message from another person with the phone

number of someone named "Bryson."     Lindsey saved the number under

"Brysin."     On April 11, Bryson texted     Lindsey "Prices bro."



     2    For example, on February 6, 2018, Lindsey received a
text message that said "Hey did you still want to get some vyvanse?
I filled my script..i was thinking about doing a trade if you're
interested?" Another text from the same number said "Hey can you
find me a half g today?" On March 19, 2018, someone texted Lindsey
asking him if he could "cook [them] something to eat," which a law
enforcement witness testified was slang for providing drugs. On
March 22, 2018, someone named "Kahla" asked Lindsey if he could
provide "another half today."


                                - 6 -
Lindsey asked him to call him on another cellphone number.              That

cellphone number was the number of the other phone seized in

Lindsey's apartment. On the day of Lindsey's arrest, Bryson texted

Lindsey at 9:33 AM asking if Lindsey could pick him up.               Lindsey

agreed and Bryson responded "Can you bring the whites with you

please?"        Officers later testified that "whites" is slang for

cocaine.

                          II. Procedural History

            Lindsey was indicted on one count of Possession with

Intent     to    Distribute   Cocaine   and   Fentanyl   under   21    U.S.C

§§ 841(a)(1) and (b)(1)(C) and one count of Possession with Intent

to Distribute Five Grams or More of Methamphetamine under 21 U.S.C.

§§ 841(a)(1) and (b)(viii).

            On January 2, 2019, Lindsey filed a motion to suppress

the evidence seized from the searches of the two cellphones on the

grounds that there was not a sufficient "nexus" between the

cellphones and the drug trafficking offense to conclude that there

was a "'fair probability that contraband or evidence of a crime

[would] be found' within the cellphones." The government responded

that the facts in the warrant provided a "substantial basis" for

finding probable cause.




                                   - 7 -
           The district court heard argument on the motion on

January 30, 2019.3 The district court denied the motion to suppress

"for the reasons set forth by the government."

           After a two-day jury trial on April 16 and 17, 2019, the

jury found Lindsey guilty on both counts.   At trial the government

introduced, over Lindsey's objection, a number of text messages

taken from one of the cellphones which indicated that Lindsey had

been selling drugs in the months before his arrest.         Lindsey

objected on the grounds that evidence of previous drug dealing was

impermissible propensity evidence under Federal Rule of Evidence

404(b).   The court overruled these Rule 404(b) objections, stating

           I think the cases seem pretty clear to me that
           in cases such as this where intent is the real
           focus of the case, that prior similar conduct
           is   particularly   relevant,    has   special
           relevance, and particular relevance to motive,
           intent to distribute, knowledge. Secondarily,
           of course, it provides background, completes


     3    In discussing the scope of Lindsey's argument, the
district court stated that Lindsey had "kind of an interesting
hint of an argument" about whether the searches were overbroad in
allowing searches of the entirety of both cellphones rather than
only "communications, text messages, phone logs, [and] emails" but
that the issue was not raised.
          Lindsey's lawyer also raised the fact that the warrant
application had included an attachment about searching electronic
devices in child pornography cases rather than drug cases.
          The district court also asked several questions of the
government to ensure the issue of whether there was an "overly
broad search [which] produced evidence of other crimes or other
offenses that [the government was] then going to pursue based on
this search" was not presented in this case. The government
confirmed that issue was not presented and it had no intention of
using the cell phone evidence for that purpose.


                               - 8 -
           the narrative that the government's attempting
           . . . to prove.

The district court gave a limiting instruction to the jury stating

that

           text messages suggesting that the defendant
           previously engaged in conduct similar to that
           charged in this case . . . may not be used to
           prove the defendant's character traits in
           order to argue or show that on a particular
           occasion the defendant acted in accordance
           with that character. . . . You may consider
           that evidence solely for the limited purpose
           of deciding whether the defendant had the
           state of mind or intent to distribute
           necessary to commit the crimes charged in the
           indictment. (Emphasis added.)

           Lindsey    also   objected,    without   specifying   on   what

grounds,   to   the   prosecution's   asking   Officer   Boisselle    what

prompted his visit to Lindsey's apartment and to the admission of

the text message from Lindsey's girlfriend which addressed Lindsey

by name and was used to prove ownership of the phone.4 The district

court did not rule on the first objection and overruled the second

objection.

           Twelve days after the verdict issued, on April 29, 2019,

Lindsey filed a motion for judgment of acquittal under Federal

Rule of Criminal Procedure 29, or in the alternative, for a new

trial under Federal Rule of Criminal Procedure 33.        Lindsey argued

that the evidence was insufficient to sustain the jury verdict


       4  The text message appeared to be part of an interpersonal
conflict between Lindsey and his girlfriend.


                                  - 9 -
because the evidence did not show that the black case containing

the drugs and drug paraphernalia belonged to Lindsey rather than

to London or that Lindsey knew the black case contained drugs and

drug paraphernalia.        The district court denied the motion on

October 31, 2019, reasoning that there was adequate evidence for

the jury to conclude that Lindsey was engaged in drug trafficking,

that London was merely a customer, and that the black case belonged

to Lindsey.

          On    November   7,    2019,   the    district   court   sentenced

Lindsey to 80 months' imprisonment on both counts, to be served

concurrently.    This timely appeal followed.

                                III. Analysis

          Lindsey makes several arguments on appeal. We address

them in turn.

A. The Motion to Suppress

          Lindsey's lead argument is that the trial court erred in

denying his motion to suppress any evidence recovered from the

cellphones.     Lindsey argues both that the warrant application

failed to demonstrate a sufficient nexus between the suspected

drug dealing and the cellphones and that the warrant was overly

broad and failed to meet the particularity requirements of the

Fourth Amendment.

          In reviewing a motion to suppress, we review legal issues

de novo and factual findings for clear error.              United States v.


                                   - 10 -
Mumme, 985 F.3d 25, 35 (1st Cir. 2021).         We review a determination

of probable cause de novo and look only to the "'facts and

supported   opinions'   set   out    within   the   four    corners   of   the

affidavit."    United States v. Austin, 991 F.3d 51, 55 (1st Cir.

2021) (quoting United States v. Joubert, 778 F.3d 247, 252 (1st

Cir. 2015)).

            1. The Nexus Requirement

            The Fourth Amendment states that "no Warrants shall

issue, but upon probable cause, supported by Oath or affirmation,

and particularly describing the place to be searched, and the

persons or things to be seized."             U.S. Const. amend. IV.        "A

warrant application must demonstrate probable cause to believe

that (1) a crime has been committed -- the 'commission' element,

and (2) enumerated evidence of the offense will be found at the

place searched -- the . . . 'nexus' element."              United States v.

Dixon, 787 F.3d 55, 59 (1st Cir. 2015) (quoting United States v.

Feliz, 182 F.3d 82, 86 (1st Cir. 1999)).                   As to the nexus

requirement, a court need only determine that there is a "'fair

probability' -- not certainty -- that evidence of a crime will be

found in a particular location" based on the totality of the

circumstances.    Id. at 60.    The nexus between the alleged crime

and place to be searched may be "inferred from the type of crime,

the nature of the items sought, . . . and normal inferences as to

where a criminal would hide [evidence of a crime]."           United States


                                    - 11 -
v. Rodrigue, 560 F.3d 29, 33 (1st Cir. 2009) (alteration in

original) (quoting United States v. Ribeiro, 397 F.3d 43, 49 (1st

Cir. 2005)).

            Lindsey argues that there was no probable cause to

believe there was evidence of drug dealing on the cellphones

because the affidavit offered "no direct evidence" that the phones

would contain evidence of any drug dealing and the "indirect"

evidence was not strong enough to create a fair inference that

there would be evidence of drug dealing on the cellphones.      We

disagree.   There was substantial evidence presented in the warrant

application and supporting affidavit that Lindsey had been engaged

in drug dealing and that he had delivered drugs in his car to

various locations.   The affidavit also explained that Lindsey had

more than one cellphone and that it is common for drug dealers to

use multiple cellphones to conceal their drug business.   This was

enough to support a fair inference that the cellphones would

contain evidence of drug dealing.   See United States v. Adams, 971

F.3d 22, 32-33 (1st Cir. 2020) (explaining       that presence of

multiple cellphones combined with other evidence of drug dealing

was sufficient to show probable cause to search five cellphones

found in defendant's car); see also United States v. Hernandez-

Mieses, 931 F.3d 134, 140-41 (1st Cir. 2019) (holding that district

court did not err in concluding that "plain view" doctrine allowed




                               - 12 -
officers to seize cash, four cellphones, and gun found in kitchen

because they were "common tools" used in drug dealing).

          Lindsey argues that ruling against him will "advance[]

a rule that automatically permits the search of any cellphone whose

owner has been engaged in drug activity, even when there is no

specific evidence that the phone was used to transact any illicit

business, so long as the affidavit includes a generalized statement

that drug dealers often use cellphones to conduct their business."5

Contrary to Lindsey's argument, the warrant was not premised solely

on the fact that Lindsey "engaged in drug activity."   The warrant

application stated that Lindsey had multiple cellphones and that

using multiple phones is a common tactic used by drug dealers to

conceal their drug business.    Whether probable cause would have




     5    In making this argument Lindsey relies on United States
v. Roman, 942 F.3d 43 (1st Cir. 2019), in which this court held
that the district court did not err in concluding that the
government's statement that drug dealers often store evidence of
drug crimes in the home, without additional evidence that drugs
might be found in the defendant's home, did not provide probable
cause for a warrant to search the home. Id. at 50-52.
          Roman is entirely distinguishable. In Roman, the court
held that there was an insufficient nexus between the alleged drug
dealing activity and Roman's home where the warrant application
tended to support the inference that any evidence would "more
likely . . . be found at the residence or business of another
individual," the record did not support the government's
assertions that Roman was an established drug dealer, and the
warrant application "relie[d] on the testimony of only one
informant . . . whose credibility as a source was not established."
Id. at 51-54.


                               - 13 -
existed had there been only one phone and no evidence of active

selling, we need not decide.

           2. The Particularity Requirement

           The   Fourth       Amendment    requires    that      warrants

"particularly describ[e] the place to be searched, and the persons

or things to be seized."      U.S. Const. amend. IV.       The purpose of

the particularity requirement "is to prevent wide-ranging general

searches by the police."      United States v. Moss, 936 F.3d 52, 58

(1st Cir. 2019) (quoting United States v. Bonner, 808 F.2d 864,

866 (1st Cir. 1986)).     "The particularity requirement demands that

a valid warrant: (1) must supply enough information to guide and

control the executing agent's judgment in selecting where to search

and what to seize, and (2) cannot be too broad in the sense that

it includes items that should not be seized."         United States v.

Kuc, 737 F.3d 129, 133 (1st Cir. 2013) (citing United States v.

Upham, 168 F.3d 532, 535 (1st Cir. 1999)).

           The   government     argues    that   Lindsey     waived   the

particularity argument by failing to raise it in the district

court.    Lindsey contends that he did raise the argument both in

his written motion to suppress and during the hearing on his

motion.    We agree with the government that Lindsey failed to

preserve this argument and so under Federal Rule of Criminal

Procedure Rule 12(b)(3) and (c)(3) the issue cannot be raised on




                                 - 14 -
appeal absent a showing of good cause.      Lindsey makes no attempt

to show good cause for his failure to preserve this issue.

            In general, legal arguments are preserved only when

"raised squarely" in the district court.     United States v. Peake,

874 F.3d 65, 72 (1st Cir. 2017) (quoting Teamsters, Chauffeurs,

Warehousemen & Helpers Union, Loc. No. 59 v. Superline Transp.

Co., 953 F.2d 17, 21 (1st Cir. 1992)).         "This rule 'requires

litigants to spell out their legal theories face-up and squarely

in the trial court; if a claim is "merely insinuated" rather than

"actually    articulated,"   that   claim   ordinarily     is   deemed

unpreserved for purposes of appellate review.'"     Mancini v. City

of Providence ex rel. Lombardi, 909 F.3d 32, 46 (1st Cir. 2018)

(quoting Iverson v. City of Bos., 452 F.3d 94, 102 (1st Cir.

2006)).   Unpreserved legal arguments as to motions to suppress are

unreviewable except upon a showing of good cause.        Fed. R. Crim.

P. 12(c)(3); United States v. Centeno-González, 989 F.3d 36, 48

(1st Cir. 2021); United States v. Crooker, 688 F.3d 1, 10 (1st

Cir. 2012) ("There is the potential for both unfairness to the

government and needless inefficiency in the trial process if

defendants are not required, at the risk of waiver, to raise all

of their grounds in pursuing a motion to suppress.").6


     6    Under First Circuit precedent Lindsey is not entitled to
any form of review on this point. See Centeno-González, 989 F.3d
at 48. But we note that there is a circuit split as to whether
under Federal Rule of Criminal Procedure 12 defendants may still


                               - 15 -
          Lindsey did not raise any particularity argument in his

motion to suppress.    He made only a nexus argument, stating that

"[t]he totality of the circumstances . . . failed to supply

probable cause" "because [the warrant did] not offer any reason

why in these circumstances, these particular cellphones would hold

any information pertinent to a drug transaction."        The statement

in Lindsey's motion to suppress that the warrant application failed

to "describe what evidence [the officers] expected to find in the

phones which would pertain to the distribution of controlled

substances," unaccompanied by any mention of the particularity

requirement, was not enough to raise or preserve the issue.

          Nor   was   Lindsey's   current   argument   squarely   raised

during the district court's hearing on the motion.         Despite the

district court's inquiry about exactly what the argument was,

defense counsel never articulated the objection, now made on

appeal, that the warrant was inherently deficient and no evidence

seized pursuant to it was admissible because the warrant "failed

to identify what items could be seized or viewed, thus violating

the particularity requirement."


receive plain error review for arguments not made before the
district court. Compare, e.g., United States v. Bowline, 917 F.3d
1227, 1229-38 (10th Cir. 2019), United States v. Daniels, 803 F.3d
335, 351-52 (7th Cir. 2015), and United States v. Anderson, 783
F.3d 727, 741 (8th Cir. 2015), with United States v. Sperrazza,
804 F.3d 1113, 1118-21 (11th Cir. 2015), United States v. Vazquez,
899 F.3d 363, 372-73 (5th Cir. 2018), and United States v. Soto,
794 F.3d 635, 655 (6th Cir. 2015).


                                  - 16 -
          Further demonstrating that the particularity argument

was not squarely raised, no record was developed as to whether the

warrant could have been narrowed or provided sufficient guidance

to "control the agent's judgment in selecting what to take."

United States v. Tiem Trinh, 665 F.3d 1, 15 (1st Cir. 2011)

(quoting Upham, 168 F.3d at 535); see also Crooker, 688 F.3d at 10

(explaining the "unfairness" to the government when an untimely

argument inhibits "full development of the factual record").            The

record does not comprehensively explain how information is stored

on modern cellphones or the ways in which the government can access

that data without roaming through that phone.            Nor did Lindsey

request an evidentiary hearing on the motion.            The argument is

waived, Lindsey has not shown good cause under Rule 12 to consider

the argument on appeal, and he is not entitled to plain error

review.

B. Sufficiency of the Evidence

          Lindsey    argues   that      the   evidence     at   trial   was

insufficient   to   show   that    he   "knowingly   and    intentionally

possessed . . . a controlled substance with the specific intent to

distribute" because there was "no evidence" to suggest that the

black case containing drugs and drug packaging belonged to Lindsey

rather than to London.     He also asserts that even if there was

evidence that Lindsey had just sold cocaine to London, that "does




                                  - 17 -
not make Mr. Lindsey guilty of also possessing the fentanyl or the

methamphetamine in the case."

               We review de novo the district court's denial of a

defendant's Rule 29 motion for a judgment of acquittal.                         United

States v. Guzmán-Montañez, 756 F.3d 1, 8 (1st Cir. 2014).                        "When

evaluating the sufficiency of evidence, 'we draw the facts and all

reasonable inferences therefrom in the light most agreeable to the

jury verdict.'"            Id. (quoting United States v. Williams, 717 F.3d

35, 37-38 (1st Cir. 2013)).                The inquiry is whether "any rational

trier of fact could have found the essential elements of the crime

beyond     a    reasonable          doubt,"      and    "[d]efendants      challenging

convictions for insufficiency of evidence face an uphill battle on

appeal."       United States v. Millán-Machuca, 991 F.3d 7, 17 (1st

Cir. 2021) (alteration in original) (first quoting United States

v. Bailey, 405 F.3d 102, 111 (1st Cir. 2005); and then quoting

United States v. Rodríguez-Martinez, 778 F.3d 367, 371 (1st Cir.

2015)).

               To    make    out    a    case    of    possession   with    intent   to

distribute a controlled substance under 21 U.S.C. § 841(a), the

government          must     show       that    the    defendant    "knowingly       and

intentionally possessed, either actually or constructively, a

controlled substance with the specific intent to distribute."

United States v. Mendoza-Maisonet, 962 F.3d 1, 12 (1st Cir. 2020)

(alteration         in     original)      (quoting     United   States     v.   García-


                                           - 18 -
Carrasquillo, 483 F.3d 124, 130 (1st Cir. 2007)).     Constructive

possession exists when a defendant has "dominion and control over

the area where the contraband was found" and may be established by

circumstantial evidence.   Id. (quoting United States v. Padilla-

Galarza, 886 F.3d 1, 5 (1st Cir. 2018)).

          The evidence was sufficient for the jury to conclude

that the black case and drugs it contained belonged to Lindsey.

The text message evidence showed that someone named "Brysin" --

who the jury could readily infer was Bryson London -- had asked

Lindsey five days before the arrest about his "[p]rices."   And on

the morning of the arrest, "Brysin" asked Lindsey to pick him up

and bring "the whites," which is a commonly used term for cocaine.

Lindsey had $3,643 dollars of cash on his person, which the jury

could fairly infer were drug proceeds.     The drugs in the black

case were packaged in the same type of Ziploc and sandwich bags

found elsewhere in Lindsey's apartment.    The officers also found

breathing masks, latex gloves, and an over-the-counter powder

commonly used to cut drugs in Lindsey's bedroom.    The jury could

conclude beyond a reasonable doubt that Lindsey was selling drugs

to London and that the case, which contained drug-packing materials

and a wide range of drugs in distribution quantities, belonged to

Lindsey rather than to London.




                              - 19 -
C. The Admission of Text Messages Concerning Prior Drug Dealing

          Lindsey argues that the trial court erred in admitting

text messages which showed Lindsey engaging in past drug dealing

because the messages were improper propensity evidence.

          Federal Rule of Evidence 404(b)(1) forbids the admission

of "[e]vidence of any other crime, wrong, or act . . . to prove a

person's character in order to show that on a particular occasion

the person acted in accordance with the character."    However, such

evidence "may be admissible for another purpose, such as proving

motive, opportunity, [or] intent." Fed. R. Evid. 404(b)(2). Under

the two-part test, if the court determines that the proffered prior

act evidence has "'special' relevance, i.e., a non-propensity

relevance,"   it then must consider whether the evidence should

nevertheless be excluded under Rule 403 because "its probative

value is substantially outweighed by a danger of . . . unfair

prejudice."   United States v. Henry, 848 F.3d 1, 8 (1st Cir. 2017)

(first quoting United States v. Hicks, 575 F.3d 130, 142 (1st Cir.

2009); and then quoting Fed. R. Evid. 403).           We review the

admission of prior bad acts evidence for abuse of discretion.

United States v. García-Sierra, 994 F.3d 17, 30 (1st Cir. 2021).

          The district court did not abuse its discretion in

admitting the text messages solely for the purpose of showing that

Lindsey intended to distribute the drugs in the black case.

Evidence of past drug dealing may be relevant to show that a


                              - 20 -
defendant in possession of drugs intended to sell those drugs.

See id. at 230 (explaining that in cases charging possession with

intent to distribute narcotics "we have 'often upheld the admission

of evidence of prior narcotics involvement to prove knowledge and

intent'" (quoting United States v. Manning, 79 F.3d 212, 217 (1st

Cir. 1996))); Henry, 848 F.3d at 8-9 (collecting cases).                  In this

case, the admitted text messages were part of a stream of drug

trafficking communications in the months leading up to Lindsey's

arrest, and the more recent messages showed that London was his

customer.    The inference to be drawn from the text messages is not

the    impermissible       propensity    one    that   because     Lindsey      had

previously sold drugs, he must have had an intent to sell drugs in

April 2018.      Rather, the text messages show that Lindsey was

presently in the business of selling drugs, which, in combination

with   the    fact   that    Lindsey    was    found   in   the    vicinity      of

distribution-quantity drugs, made it more likely that he intended

to sell those drugs.        The district court also twice gave the jury

a limiting instruction to ensure that the text messages were not

considered except to show Lindsey's intent to distribute the drugs

in the black case.

D. The Admission of Other Evidence

             Lindsey argues that the admission of Officer Boisselle's

testimony     that   the    purpose     of    the   probation     visit   was    to

investigate "concerns of noncompliance" with the terms of his


                                      - 21 -
probation was unduly prejudicial because it "left [the jury] with

the extremely prejudicial impression that officers showed up to

Mr. Lindsey's home looking for drugs, and found exactly what they

were looking for."      Lindsey also argues that the admission of a

text message from his girlfriend was unduly prejudicial "to the

extent that [it] suggested that he was an ungrateful domineering

boyfriend."

            We review a district court's admission of allegedly

prejudicial evidence under Federal Rule of Evidence 403 for abuse

of   discretion,   "keeping    in   mind     that   '[o]nly   rarely   and   in

extraordinary compelling circumstances will we, from the vista of

a cold appellate record, reverse a district court's on-the-spot

judgement concerning the relative weighing of probative value and

unfair effect.'"     United States v. Soto, 799 F.3d 68, 91 (1st Cir.

2015)     (alteration   in    original)      (quoting   United     States    v.

Vizcarrondo-Casanova, 763 F.3d 89, 94 (1st Cir. 2014)).                Even if

the district court abused its discretion, we reverse only if the

"improperly admitted evidence likely affected the outcome of [the]

trial."     United States v. Acevedo-Hernández, 898 F.3d 150, 168

(1st Cir. 2018) (alteration in original) (quoting United States v.

Torres-Galindo, 206 F.3d 136, 141 (1st Cir. 2000)).

            As to Officer Boisselle's statement that there were

"concerns     of   noncompliance     with     the   terms     of   [Lindsey's]

supervision," there is no basis to conclude that its admission


                                    - 22 -
affected the outcome of the trial.         Boisselle did not claim that

he suspected Lindsey of violating any particular term of his

probation relevant to this case.     Boisselle also testified that he

in fact observed several probation violations upon entering the

apartment,   undercutting   any    argument   that   mere   "concerns   of

noncompliance" would have impacted the outcome of the case.

          Further, the district court did not abuse its discretion

in admitting the text message from Lindsey's girlfriend.        The text

message was relevant to show Lindsey's ownership of the cellphone

and the district court reduced any risk of prejudice by instructing

the jury that "the content of the message is totally irrelevant to

anything you're deciding, so don't consider it for any other

purpose other than it's being offered on the limited purpose of

your considering ownership of the phone."         See United States v.

Moon, 802 F.3d 135,    144-45 (1st Cir. 2015) (explaining that

limiting instructions "minimize[] the risk of prejudice").

                            IV. Conclusion

     Affirmed.

                   -Concurring Opinion Follows-




                                  - 23 -
          KAYATTA, Circuit Judge, concurring.          I write separately

only to express my continued reservations about ongoing reliance

on our holding in United States v. Manning, 79 F.3d 212, 217 (1st

Cir. 1996), that evidence of prior drug distribution is admissible

to prove the element of intent in a later drug distribution case.

See United States v. Henry, 848 F.3d 1, 15 (1st Cir. 2017)

(Kayatta, J., concurring) ("[T]he admission of evidence of a prior

conviction to establish the 'intent' of the defendant in connection

with the offense being tried can become indistinguishable from the

admission of evidence of a prior conviction to prove a propensity

to commit that type of crime.").

          The   lure   of    the   propensity    argument   is   admittedly

seductive.   But propensity is "not rejected because character is

irrelevant; on the contrary, it is said to weigh too much with the

jury and to so overpersuade them as to prejudge one with a bad

general record and deny him a fair opportunity to defend against

a particular charge."       Michelson v. United States, 335 U.S. 469,

475–76 (1948) (footnote omitted).           And because "[a]lmost any bad

act evidence simultaneously condemns by besmirching character and

by showing one or more of motive, opportunity, [or] intent, . . .

not to mention the other purposes of which this list is meant to

be illustrative," the "list of exceptions in Rule 404(b), if

applied mechanically, would overwhelm the central principle."

United States v. Hall, 858 F.3d 254, 269 (4th Cir. 2017) (emphasis


                                   - 24 -
in original) (quoting United States v. Miller, 673 F.3d 688, 696-

97 (7th Cir. 2012)).

          The    opinion   for   the   court   in   this   case   claims    to

distinguish     the   "impermissible     propensity"       inference     (that

"because Lindsey had previously sold drugs, he must have had an

intent to sell drugs in April 2018") from a supposedly permissible

inference (that because "Lindsey was presently in the business of

selling drugs," it was "more likely that he intended to sell [the]

drugs" with which he was found).           I fail to see the relevant

difference, at least as pertains to sales made months and weeks

prior to the charged sale.       With either formulation, the path of

reasoning runs through propensity:         His prior sales evidence a

propensity making it more likely that he was planning to sell drugs

on this occasion.     See United States v. Davis, 726 F.3d 434, 442

(3d Cir. 2013) ("[T]he government must explain how [the evidence]

fits into a chain of inferences -- a chain that connects the

evidence to a proper purpose, no link of which is a forbidden

propensity inference.")

          Nevertheless, for two reasons I agree that the admission

of the text messages does not call for upsetting the conviction:

First, the text messages exchanged with London on the day of the

arrest were properly admissible because they show London and

Lindsey arranging the intended sale that is the subject of this

case.   They thus present no "uncharged conduct" issue.                Second,


                                  - 25 -
that evidence and the other evidence seized at the scene of the

arrest make it overwhelmingly clear that Lindsey possessed the

seized drugs with the intent to sell them.   Therefore, any error

in admitting evidence of other uncharged sales was harmless.   And

I otherwise agree with my colleagues' cogent disposition of the

other issues on appeal.




                             - 26 -